Roberts, Chief Justice.
The defense set up in this case was that the particular transaction charged in the indictment, and for which the grand jury intended to indict the defendant, was not that which was proved oil the *170trial. The court declined to recognize defendant’s right to institute an inquiry into the intention of the grand jury further than as expressed in the indictment found by them. This was correct, .as formerly held by this court. (Grain v. The State, 14 Tex., 634.) We find no error in the case.
Affirmed.
Affirmed.